Citation Nr: 0907261	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  04-33 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for irritable bowel syndrome (IBS) with gastroesophageal 
reflux disease (GERD).


REPRESENTATION

Veteran represented by:	Gregory O. Smith, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his sister


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to 
October 1968.

This matter came to the Board of Veterans' Appeals (Board) 
from a rating decision of a Department of Veterans Affairs 
(VA) Regional Office (RO).  

In July 2002, the RO increased the disability evaluation for 
irritable bowel syndrome to 30 percent under Diagnostic Code 
7399-7319, effective November 18, 1993.  In an August 2002 
rating decision, the RO effectuated the Board's grant of 
service connection for gastroesophageal reflux disease and 
assigned a separate 10 percent evaluation under Diagnostic 
Code 7346, which addresses hiatal hernia.  In an October 2002 
statement, the Veteran's representative pointed out that the 
Board had granted service connection for "gastroesophageal 
reflux disease with esophageal stricture" and argued that 
the August 2002 rating decision contained clear and 
unmistakable error.  Specifically, the RO had granted service 
connection for gastroesophageal reflux disease only and 
failed to address the "stricture or the conditions directly 
related to it," which symptoms had been determined to be 
service connected by the Board.  In a November 2002 rating 
decision, the RO reclassified the service-connected 
disability as irritable bowel syndrome with gastroesophageal 
reflux disease and continued the 30 percent evaluation.  See 
38 C.F.R. § 4.114 (2008) (ratings under Diagnostic Codes 7319 
and 7346 will not be combined with each other.  A single 
evaluation will be assigned...).  The Veteran then disagreed 
in April 2003; he asserts he warrants an evaluation in excess 
of 30 percent, and thus the appeal continues.

In a November 2002 rating decision, the RO separately granted 
service connection for esophageal stricture and assigned a 30 
percent evaluation under Diagnostic Code 7203 (which 
addresses stricture of the esophagus).  In April 2003, the 
Veteran submitted a timely notice of disagreement regarding 
the assignment of the 30 percent evaluation for the service-
connected esophageal stricture.  Also, in a July 2002 rating 
decision, the RO denied entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for residuals of Nissen-
fundoplication surgery that occurred in January 1988.  In the 
April 2003 statement, the Veteran also expressed disagreement 
regarding that issue.  See 38 C.F.R. § 20.201 (The claimant 
has one year from notification of a RO decision to initiate 
an appeal by filing a notice of disagreement (NOD) with the 
decision).  A statement of the case (SOC) had not been 
provided on either issue.  However, in conjunction with a 
meeting with a Decision Review Officer at the RO in December 
2003, the Veteran indicated in a written statement that the 
"only" issue on appeal was that of a higher rating for IBS 
with GERD.  See 38 C.F.R. § 20.204 (an appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision).  Accordingly, the issue listed on the title page 
of this decision is the sole issue on appeal for Board 
review.

In August 2005, the Veteran and his sister testified at a 
personal hearing before the undersigned Veterans Law Judge.  
At that hearing, the Veteran and his attorney also stated 
that the sole issue on appeal was a rating higher than 30 
percent for IBS with GERD.  A transcript of that hearing has 
been associated with the claims file.  In January 2006, this 
matter was remanded for further development.  A review of the 
record shows that the RO has complied with all remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's IBS with GERD is manifested by diarrhea and 
abdominal distress, with no objective findings of significant 
or material weight loss; anemia; fistula; abdominal mass; 
hematemesis or melena; or, recurrent incapacitating episodes 
averaging 10 days or more.


CONCLUSION OF LAW

The criteria for entitlement to a disability rating in excess 
of 30 percent for irritable bowel syndrome with 
gastroesophageal reflux disease have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.114, Diagnostic Codes 7305, 7319, 7346 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable AOJ decision on a claim for VA benefits.  In this 
case, the Veteran claimed entitlement to service connection 
for irritable bowel syndrome and GERD prior to enactment of 
the VCAA.  The procedural history is detailed hereinabove.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that in cases where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id.  
at 490-91.  The Board notes that with respect to appeals of 
initially assigned disability ratings, such as the instant 
case, the additional notice requirements as set forth in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) also do not 
apply.

Nevertheless, in May 2004, a VCAA letter was issued to the 
Veteran with regard to his claim for a higher initial rating.  
The VCAA letter notified the Veteran of what information and 
evidence is needed to substantiate his claim, as well as what 
information and evidence must be submitted by the claimant, 
and what information and evidence will be obtained by VA.  
Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  

The Board alternatively finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless.  
Although the notice provided to the Veteran in May 2004 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided prior to initial certification of the 
Veteran's claim to the Board.  Additionally, this matter was 
remanded in January 2006, to ensure compliance with the 
assistance provisions of the VCAA.  The contents of the 
notice fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notice.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.  

In July 2008, the Veteran was provided with notice of the 
types of evidence necessary to establish an effective date.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite initial inadequate notice provided to the Veteran, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In any event, since the Board 
concludes below that the preponderance of the evidence is 
against entitlement to an increased rating, any questions as 
to the appropriate effective date to be assigned are rendered 
moot. 

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
Veteran's service medical records are on file, as are VA and 
private treatment records.  There is no indication of 
relevant, outstanding records which would support the 
Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. 
§ 3.159(c)(1)-(3).  

The Veteran has been afforded multiple VA examinations.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination reports obtained are thorough and contain 
sufficient information to decide the issue on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  Thus, the Board 
finds that a further examination is not necessary.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
issue on appeal.


Criteria & Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

The evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited.  38 
C.F.R. § 4.14.  A claimant may not be compensated twice for 
the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  However, when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).

The Veteran's irritable bowel syndrome with GERD has been 
rated 30 percent disabling by the RO pursuant to the rating 
criteria under 38 C.F.R. § 4.114, Diagnostic Codes (DC) 7399-
7319 and 7346.  See 38 C.F.R. § 4.27 (providing that unlisted 
disabilities requiring rating by analogy will be coded as the 
first two numbers of the most closely related body part and 
"99"); see also 38 C.F.R. § 4.20.  Under Diagnostic Code 
7319, the maximum assignable rating is 30 percent for severe 
irritable colon syndrome with diarrhea, or alternating 
diarrhea and constipation, with more or less constant 
abdominal distress.  Here, the Veteran is in receipt of the 
highest rating assignable under the current rating criteria 
for irritable colon syndrome.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7319; see Grantham v. Brown, 114 F. 3d 1156, 
1158 (Fed. Cir. 1997).  Thus, the Board has considered 
alternative diagnostic codes that potentially relate to the 
Veteran's digestive system disorder.  

Diagnostic Code 7305 provides that a severe duodenal ulcer 
with pain only partially relieved by standard ulcer therapy, 
periodic vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health warrants a 60 percent rating.  
Moderately severe duodenal ulcer, with less than severe 
disability, but with impairment of health manifested by 
anemia and weight loss; or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year is evaluated as 40 percent disabling.  Moderate 
duodenal ulcer, with recurrent episodes of severe symptoms 2 
or 3 times a year averaging 10 days in duration, or with 
continuous moderate manifestations warrants a 20 percent 
rating.  Mild impairment, with recurring symptoms once or 
twice yearly warrants a 10 percent disability evaluation.  38 
C.F.R. § 4.114, Diagnostic Code 7305.

Diagnostic Code 7346, pertaining to hiatal hernia, provides 
that a 10 percent rating is warranted where the disability is 
manifested by two or more of the symptoms for the 30 percent 
evaluation of less severity.  A 30 percent rating is 
warranted for persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  A 60 percent rating is 
warranted if there are symptoms of pain, vomiting, material 
weight loss and hematemesis or melena with moderate anemia; 
or other symptom combinations productive of severe impairment 
of health.  38 C.F.R. § 4.114, Diagnostic Code 7346.

The Board notes that service connection is also in effect for 
esophageal stricture, rated 30 percent disabling, pursuant to 
38 C.F.R. § 4.114, Diagnostic Code 7203.  As such disability 
is separately rated, and is not currently in appellate 
status, the symptomatology associated with such disability 
will not be considered in rating the Veteran's IBS with GERD, 
as such would amount to prohibited pyramiding under 38 
C.F.R.§ 4.14.  

Private medical records from St. Francis Hospital Center 
dated in June 1981, reflect complaints of dysphagia, but 
there was no esophagitis, ulceration, or evidence of tumor.  
The impression was very tight benign esophageal stricture.  
An upper GI revealed a small hiatal hernia, but reflux was 
not elicited.

In December 1993, the Veteran underwent a VA examination.  
The Veteran reported watery diarrhea, including three to four 
watery stools per day which is not improved with 
antidiarrheals.  He reported some crampy abdominal pain 
associated with this which is improved with bowel movements, 
and he rarely has to get up at night to have a bowel 
movement.  He does not have much formed stool, and very 
rarely has some red streaks in his stool.  His weight has 
been stable.  A weight of 195 pounds was noted.  He denied 
any anemia.  He reported not being able to vomit or belch 
because of Nissen-fundoplication surgery.  He denied any 
melena.  Abdominal pain was generally described as diffuse.  
On physical examination he had no scleral icterus.  His neck 
was supple, without adenopathy.  His abdomen was soft and 
nontender, with normoactive bowel sounds.  There was no 
hepatosplenomegaly or masses.  He had no pedal edema.  His 
rectal examination was nontender, and he had no stool in the 
vault.  Mucus was heme negative.  The examiner diagnosed GERD 
requiring multiple esophageal dilations in the past.  Post-
Nissen fundoplication he reported rare episodes of dysphagia 
with solid food.  The examiner also diagnosed chronic watery 
stool times twenty five years, non-bloody, no weight loss, no 
nocturnal symptoms.  Abdominal pain relieved with bowel 
movements.  The examiner noted that all symptoms pointed to 
irritable bowel syndrome.  

Correspondence dated in August 1995 from L.H.S., M.D., 
reflects a history of chronic diarrhea and notes complaints 
of three to four liquid/foamy bowel movements per day 
associated with cramps and urgency as well as occasional 
incontinence.  Physical examination revealed that the abdomen 
was flat, soft and nontender.  There was no palpable 
hepatosplenomegaly.  No masses were noted.  Rectal 
examination confirmed the presence of a soft, polypoid lesion 
in the posterior rectum.  Thereafter, in September 1995, he 
underwent a rigid sigmoidoscopy; anoscopy; and transanal 
excision of rectal mass.  A pathology report reflects a 
diagnosis of villous adenoma.

In August 1998, the Veteran underwent a VA examination.  Such 
examination report summarizes the Veteran's symptomatology 
experienced in service, and post-service to include 
undergoing a Nissen fundoplication in January 1988 due to his 
severe GERD.  Thereafter, he suffered dysphagia and required 
dilation.  He had required numerous dilations since that 
time, in 1990, 1996, and 1997.  He reported continuing to 
have problems with diarrhea and eventually in 1995 he had a 
sigmoidoscopy which resulted in the discovery of a 10 
centimeter rectal villus adenomatous polyp which required 
surgical resection.  He had some postoperative bilious, but 
otherwise recovered and still continued to have crampy, 
abdominal pain that appears to result in watery, frothy, with 
loose material, diarrhea.  He reported mild dysphagia with 
some epigastric delay when he swallows solids.  He complained 
of lower abdominal, crampy pain, sometimes postprandially 
which is at such great urgency that he is unable to hold his 
stool and has accidents.  On physical examination, there was 
good sphincter control upon command.  There were no signs of 
any fistulas, fissures, or external hemorrhoids.  His 
prostate was soft, palpable, and nontender.  His stool was 
brown.  The examiner's impression was that the Veteran had an 
infectious process initiated during service which resulted in 
chronic irregularity in his bowel movements.  He appears to 
have some symptoms of irritable bowel syndrome whereby he has 
more diarrhea, especially when he undergoes physical or 
emotional stress which also could have worsened his reflux 
disease at that time.  He appears to also have some 
complications from the surgeries that he has undergone, 
specifically the Nissen fundoplication which caused 
dysphagia, and the rectal mass which reduced his rectum in 
size and thus he is unable to store stool and gives him the 
urgency and poor control of his bowel movements.  

In March 1999, the Veteran underwent another VA examination.  
The Veteran's medical history was summarized.  At the time of 
the examination, he complained of lower abdominal cramping 
pain occurring with meals.  He reported some urgency with his 
bowel movements and has accidents requiring him to carry 
extra clothes.  He has not been able to hold his stool since 
he had the rectal operation for the villous adenoma.  A 
November 1997 colonoscopy was normal.  He also had a flex 
sigmoidoscopy which was not completed because he had stool in 
his colon.  Thereafter, a barium enema study showed no 
abnormality of the colon.  On physical examination, bowel 
sounds were increased, and there were no abdominal masses 
felt.  Rectal examination revealed a soft prostate.  There 
were no masses palpable in the rectum.  The stool was 
hemoccult negative.  The examiner stated that the Veteran had 
three medical problems related to the gastrointestinal tract, 
opining that he had irritable bowel syndrome which was 
related to his in-service GI problems.  The examiner also 
stated that the Veteran has a history of hiatal hernia with 
reflux and operation done for this with a Nissen-
Fundoplication operation which was performed in 1988, more 
than 20 years after the original problems.  He had subsequent 
problems requiring dilatation after the Nissen operation for 
a hiatal hernia repair.  The examiner specifically stated 
that his hiatal hernia was not related to his initial in-
service GI problems.  The examiner also noted that the 
Veteran has a villous adenoma in the rectum which was removed 
in 1995, which was also not related to his initial in-service 
GI problems.

In March 2002, the Veteran underwent a VA examination to 
determine whether his IBS is separate from the residual of 
Nissen fundoplication.  Since his Nissen fundoplication, he 
reported significant bloating, difficulty with nausea and an 
inability to vomit.  He reported difficulty belching in 
relieving himself of upper GI gas.  He has dysphagia mainly 
for solid foods, occurring on a daily basis.  He denied any 
substernal or arm pain.  He has daily episodes of epigastric 
pain.  He denied any hematemesis or bright red blood per 
stool.  He does not have regurgitation.  He has frequent 
episodes of nausea.  His last dilation was approximately two 
years prior.  His weight fluctuates in the range of 10 to 12 
pounds every two to three months.  Regarding his lower GI 
symptoms, he has a history of watery diarrhea occurring three 
to four times per day.  He reported a crampy lower abdominal 
pain associated with this, which is relieved when he is able 
to pass stool.  On physical examination his abdomen had a 
well-healed left upper quadrant oblique scar.  There was no 
hernia associated with this.  He was slightly tender to 
palpation in his left upper quadrant.  There were no palpable 
masses.  There was no hepatosplenomegaly.  He had normoactive 
bowel sounds to auscultation.  He had no outward signs of 
anemia.  The examiner diagnosed narrowing of the distal 
esophagus with smooth tapering appearance which is most 
probably secondary to tight Nissen fundoplication; mild 
dilatation of the proximal thoracic esophagus; paraesophageal 
hernia; and no significant abnormalities of the remainder of 
the stomach and duodenum.  The examiner opined that his IBS 
was a separate issue from that of his Nissen fundoplication 
which produced the bloating and difficulty belching symptoms.  

Correspondence dated in July 2002, from W.E.J., M.D., 
reflects that hiatal hernia and lower esophageal sphincter 
incompetence were diagnosed in approximately 1975.  The 
physician explained that a hiatal hernia is a condition in 
which the esophagus slides up through the diaphragm into the 
chest cavity taking with it a portion of the attached 
stomach.  An incompetent esophageal sphincter is an opened 
area of the lower esophagus valve, which allows highly 
concentrated stomach acid to move retrograde and damage the 
lining of the delicate esophagus.  The combination of hiatal 
hernia and lower esophageal sphincter incompetence can lead 
to GERD.  

In January 2004, the Veteran underwent a VA examination.  
Irritable bowel syndrome was reflected manifested by frequent 
diarrhea, occasional fecal incontinence, particularly 
associated with stressful situations and crampy abdominal 
pain that comes on prior to loose bowel movement and relieved 
after loose bowel movement.  He denied any significant weight 
loss.  GERD was also noted, and since his Nissen 
fundoplication he has had a problem with gassy sensation, 
chest discomfort and difficulty with relieving gas pains.  He 
has had problems with esophageal strictures in the past.  A 
March 2002 upper GI series revealed narrowing of the distal 
esophagus and smooth tapering secondary to tightness in 
fundoplication, likely with mild dilatation of the proximal 
thoracic esophagus and a paraesophageal hernia.  He reported 
being most debilitated from his IBS and will have multiple 
loose bowel movements a day with some fecal urgency and 
occasional fecal incontinence if he cannot make it to the 
bathroom quickly enough.  He has had no relief from 
antispasmodics or antidiarrheals.  On physical examination, 
his abdomen was soft and nontender with normoactive bowel 
sounds and no hepatosplemomegaly.  The examiner diagnosed 
irritable bowel syndrome.  His electrolytes were normal and 
he was not anemic.  The examiner also diagnosed dysphagia, 
possibly from esophageal stricture and likely secondary to 
too tight of a Nissen fundoplication.

The Board has reviewed the entirety of the Veteran's August 
2005 hearing testimony.  At the Board hearing, the Veteran 
described symptoms related to his GERD, to include a sick and 
burning feeling in his stomach.  Subsequent to a 1988 Nissen 
fundoplication operation, he reported being unable to belch 
and will at times dry heave.  He also described some shoulder 
and arm pain that he has experienced since 2002, which he 
describes as a real sharp aching which travels down his arms 
to his fingertips.  

In October 2005, the Veteran complained of dysphagia in the 
lower chest and epigastric area, reporting that solids and 
fluids are getting lodged, and causing heartburn and lots of 
rumbling.  On examination of the abdomen, there was palpable 
tenderness at the epigastric area, no rebound, and/or 
guarding.  The assessment was exacerbation of his GERD.  

In November 2005, the Veteran underwent an upper endoscopy 
due to symptoms of dysphagia.  There was no HEME on 
extraction.

In January 2007, the Veteran sought follow-up treatment 
subsequent to recent EGD and dilation.  He complained of 
bloating and some dysphagia.  He denied any weight loss.  A 
January 2007 barium swallow showed no motility problems.  The 
examiner stated that the symptoms were due to his Nissen 
wrap.  Sending him to surgery is unlikely to change much as 
this has been done 20 years ago.  Thus, as-needed dilations 
should be continued since they make the Veteran feel better.

At the November 2007 VA examination, the Veteran reported 
diarrhea 4 to 5 times per day and abdominal cramping.  Due to 
a Nissen fundoplication in 1988, he feels that he was 
"wrapped too tight" and needs to be dilated 2 to 3 times 
per year which helps for 2 to 3 months.  At times, he feels 
like he needs to vomit but cannot.  The examination reflects 
no history of trauma to the intestines, intestinal neoplasm, 
vomiting, constipation, fistual, ulcerative colitis, or 
ostomy.  There was no history of episodes of abdominal colic, 
nausea or vomiting, and abdominal distension, consistent with 
partial bowel obstruction.  A history of persistent diarrhea 
4 to 6 times daily; history of nausea; and, colicky, crampy 
intestinal pain was recorded.  On examination, there were no 
signs of significant weight loss; anemia; fistula; abdominal 
mass; or abdominal tenderness.  On barium swallow testing, 
findings were consistent with previous Nissen fundoplication; 
the esophagus demonstrated normal motility; there was some 
delay in clearance contrast from the esophagus through the 
region of the fundoplication but the esophagus did clear 
completely; and there was no evidence of GERD.  The 
examination report reflects that the Veteran retired from 
employment in 2007 due to peripheral neuropathy.  The 
examiner opined that the Veteran's GERD and IBS had no effect 
on performing chores, shopping, traveling, bathing, dressing, 
toileting and grooming; mild effect on exercise, sports, 
recreation; and moderate effective on feeding.  The examiner 
stated that the disability causes pain only partially 
relieved by standard therapy.  He does not experience 
recurrent incapacitating episodes but moderate discomfort is 
experienced daily.

The Board has attempted to summarize the Veteran's subjective 
complaints and objective findings related to his IBS with 
GERD, and while not summarized in their entirety also 
acknowledges a detailed review of the private and VA medical 
records, hearing testimony, and statements from the Veteran.

Unfortunately, upon review of the subjective complaints and 
objective findings, the Board finds a disability rating in 
excess of 30 percent is not warranted under any diagnostic 
criteria.  Initially, as detailed, the Veteran's IBS with 
GERD is rated as 30 percent disabling, which is the highest 
rating assignable under the rating criteria for irritable 
colon syndrome.  See 38 C.F.R. § 4.114, Diagnostic Code 7319; 
see Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  
The 30 percent rating under this DC recognizes a severe 
disorder with diarrhea or alternating diarrhea and 
constipation with more or less constant abdominal distress.  
Clearly, the veteran has described this situation.  

Nevertheless, the Board has also considered the diagnostic 
criteria related to hiatal hernia (Diagnostic Code 7346), as 
previously considered by the RO, and duodenal ulcer 
(Diagnostic Code 7305).  The Board does acknowledge objective 
findings of a small hiatal hernia in or about June 1981; 
however, since that time objective examination has not 
revealed a hiatal hernia or duodenal ulcer.  In any event, 
with consideration of the applicable symptoms as detailed in 
this DC and the record, the documented subjective complaints 
and objective findings do not warrant a disability rating in 
excess of 30 percent pursuant to Diagnostic Code 7346 or 
Diagnostic Code 7305.  

Specifically, a 40 percent disability rating is not warranted 
pursuant to Diagnostic Code 7305, as the Veteran's health is 
not manifested by anemia or weight loss.  Laboratory testing 
and physical examination has never revealed anemia, and while 
the Veteran has reported a fluctuation of weight of 10 to 12 
pounds, the objective examinations of record do not reflect 
weight loss which results in impairment of the Veteran's 
health.  The subjective reports and objective findings do not 
reflect recurrent incapacitating episodes averaging 10 days 
or more in duration at least four or more times a year.  The 
November 2007 VA examiner specifically stated that the 
Veteran does not experience recurrent incapacitating 
episodes.  Likewise, there have been no objective findings of 
recurrent hematemesis or melena.  As discussed above, the 
daily moderate discomfort is contemplated under DC 7319.  In 
the absence of documented recurrent incapacitating episodes 
or the aforementioned symptoms, a 40 percent disability 
rating under DC 7305 is not in order.  

The Veteran is unable to vomit status post Nissen 
fundoplication, but does experience nausea and at times dry 
heaving.  The Nissen fundoplication and related symptoms are 
not service-connected and may not be considered in rating the 
service-connected disability.  38 C.F.R. § 4.14 (2008) (the 
use of manifestations not resulting from service-connected 
disease or injury in establishing the service-connected 
evaluation...is to be avoided).  The examiners during the 
pendency of the appeal have sought to distinguish each set of 
symptoms - service-connected and not service-connected.  As 
recently as November 2007, the VA examiner focused on the 
effects of GERD and IBS, the service-connected disabilities.  

In consideration of Diagnostic Code 7346, again, there have 
been no objective findings of material weight loss and 
hematemesis or melena with moderate anemia.  While it is 
clear that the Veteran suffers from continuous symptomatology 
related to his IBS with GERD, the objective record does not 
reflect symptom combinations productive of severe impairment 
of health from his service-connected disability, as required 
for a 60 percent rating under this DC.  The Veteran was able 
to maintain employment for many years before his retirement 
due to a different service-connected disability in 2007.  The 
November 2007 VA examiner stated that the service-connected 
disabilities at issue have no effect on the Veteran's ability 
to perform chores and shopping, travel, bathing, dressing, 
going to the toilet, and grooming himself.  His disability at 
issue only has a mild effect on his exercise, sports, 
recreation, and feeding.  At most, the service-connected IBS 
and GERD were identified as impacting only moderately with 
the feeding process.  All told, the examiner did not provide 
findings that reflect a severe impairment of health such as 
to warrant a higher rating under this DC.  

The provisions of 38 C.F.R. § 4.113 state that there are 
diseases of the digestive system, particularly within the 
abdomen, which, while differing in the site of pathology, 
produce a common disability picture characterized in the main 
by varying degrees of abdominal distress or pain, anemia and 
disturbances in nutrition. Consequently, certain coexisting 
diseases in this area, as indicated in the instruction under 
the title "Diseases of the Digestive System," do not lend 
themselves to distinct and separate disability evaluations 
without violating the fundamental principle relating to 
pyramiding as outlined in § 4.14.  Ratings under Diagnostic 
Codes 7301 through 7329, inclusive, 7331, 7342, and 7345 to 
7348 will not be combined with each other. A single 
evaluation will be assigned under the diagnostic code that 
reflects the predominant disability picture, with elevation 
to the next higher evaluation where the severity of the 
overall disability warrants such elevation.  See 38 C.F.R. § 
4.114.

In this case, DC 7319 represents the predominant disability 
picture.  However, as discussed above, the overall severity 
of this disability is properly captured in the currently-
assigned 30 percent evaluation.  

In sum, no other diagnostic code is appropriate for the 
Veteran's IBS with GERD, and there is no rating criteria 
which would warrant an evaluation in excess of 30 percent 
throughout the appeal period.  Fenderson, supra.    

The assignment of an extra-schedular rating was considered 
under 38 C.F.R. § 3.321(b)(1); however, the record contains 
no objective evidence that the Veteran's IBS with GERD 
results in marked interference with earning capacity or 
employment beyond that interference contemplated by the 
assigned evaluation.  As detailed, the Veteran was employed 
for many years before retiring in 2007 due to his service-
connected peripheral neuropathy.  Consideration of an extra-
schedular rating under 3.321(b)(1) is only warranted where 
there is evidence that the disability picture presented by 
the veteran would, in that average case, produce impairment 
of earning capacity beyond that reflected in the rating 
schedule or where evidence shows that the veteran's service-
connected disability affects employability in ways not 
contemplated by the rating schedule.  See VA O.G.C. Prec. Op. 
No. 6-96, published at 61 Fed. Reg. 66749 (1996).  Although 
it is clear that the Veteran's disability has clearly had an 
effect on his professional and personal life, the evidence 
does not reflect impairment of his earning capacity to 
warrant an extraschedular rating for the disabilities at 
issue herein.  The 30 percent disability rating assigned 
squarely contemplates the symptomatology associated with his 
IBS with GERD.  Thun v. Peake, 22 Vet. App. 111 (2008).  
Additionally, the objective evidence does not reflect 
frequent periods of hospitalization due to his disability.  
Accordingly, the Board finds that the impairment resulting 
from the Veteran's IBS with GERD is appropriately compensated 
by the currently assigned schedular rating and 38 C.F.R. 
§ 3.321 is inapplicable.


ORDER

The appeal is denied.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


